

115 HR 4688 IH: Land Grants-Mercedes Conservation Program Eligibility Act of 2017
U.S. House of Representatives
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4688IN THE HOUSE OF REPRESENTATIVESDecember 19, 2017Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to make land grants-mercedes eligible for assistance, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Land Grants-Mercedes Conservation Program Eligibility Act of 2017. 2.Eligibility for land grants-mercedes (a)DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended by redesignating paragraphs (17) through (27) as paragraphs (18) through (28), respectively, and inserting after paragraph (16) the following:
				
 (17)Land grant-mercedThe term land grant-merced means a community, town, colony, or pueblo— (A)the land of which was granted by the government of Spain or by the government of Mexico to—
 (i)the community, town, colony, or pueblo; or (ii)a person for the purpose of founding or establishing a community, town, colony, or pueblo; or
 (B)that asserted title pursuant to the Treaty of Guadalupe Hidalgo, through— (i)the Office of the Surveyor General for New Mexico established pursuant to the Act of July 22, 1854 (Chapter 103; 10 Stat. 308); or
 (ii)the United States Court of Private Land Claims established by the Act of March 3, 1891 (Chapter 539; 26 Stat. 854) (commonly known as the Court of Private Land Claims Act).
							.
 (b)Alternative funding arrangements for land grants-MercedesSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following:
				
					(m)Alternative funding arrangements for land grants-Mercedes
 (1)Alternative funding arrangementsNotwithstanding section 1001(f)(6), the Secretary may enter into an alternative funding arrangement under any conservation program administered by the Secretary with a land grant-merced if the Secretary determines that—
 (A)the goals and objectives of the applicable program will be met by the arrangement; and (B)statutory limitations regarding contracts with individual producers will not be exceeded by any member of the land grant-merced.
 (2)Technical and administrative assistanceThe Secretary may provide technical and administrative assistance, as mutually agreed by the parties, under an alternative funding arrangement entered into under paragraph (1)..
			(c)Conforming amendments
 (1)DefinitionsSection 1201(a)(18)(B) of the Food Security Act of 1985 (16 U.S.C. 3801(a)(18)(B)) is amended by inserting land grant-merced, after Indian tribe,.
 (2)Conservation stewardship programSection 1238G(f) of the Food Security Act of 1985 (16 U.S.C. 3838g(f)) is amended by inserting or land grants-mercedes after Indian tribes. (3)Administrative requirements for conservation programsSection 1244(a) of the Food Security Act of 1985 (16 U.S.C. 3844(a)) is amended—
 (A)in the subsection header, by inserting and land grants-Mercedes after Indian tribes; and (B)by adding at the end of paragraph (2) the following:
						
 (G)Land grants-mercedes. . (4)Agricultural conservation easement programSubtitle H of title XII of the Food Security Act of 1985 (16 U.S.C. 3865 et seq.) is amended—
 (A)in section 1265A(2)(A), by striking or an Indian tribe and inserting , or an Indian tribe or land grant-merced,; (B)in section 1265C—
 (i)in subsection (b)(1)(D), by inserting and land grants-mercedes after Indian tribes; (ii)in subsection (d)(2), by striking or Indian tribe and inserting Indian tribe, or land grant-merced; and
 (iii)in subsection (e), by striking or Indian tribe and inserting Indian tribe, or land grant-merced; and (C)in section 1265D(a)(2), by adding , other than land of a land grant-merced before the semicolon.
 (5)Regional conservation partnership programSection 1271A(4) of the Food Security Act of 1985 (16 U.S.C. 3871a(4)) is amended by adding at the end the following:
					
 (I)A land grant-merced.. 